               IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE CLAIRE R. KELLY, JUDGE
               THE HONORABLE GARY S. KATZMANN, JUDGE
               THE HONORABLE JANE A. RESTANI, SENIOR JUDGE

ME GLOBAL, INC.,                                    )
                                                    )
                                   Plaintiff,       )
                                                    )
                v.                                  )                Court No. 20-00130
                                                    )
UNITED STATES; DONALD J. TRUMP, President of the )
United States; ROBERT E. LIGHTHIZER, United States  )
Trade Representative; WILBUR L. ROSS JR., Secretary )
of Commerce; MARK A. MORGAN, Acting Commissioner,)
United States Customs and Border Protection,        )
                                                    )
                                   Defendants.      )

               DEFENDANT’S CONSENT MOTION TO STAY PROCEEDINGS

       Upon considering the defendants’ motion to continue the stay of proceedings in this matter

pending the Court of Appeals for the Federal Circuit’s final decision in Universal Steel Products,

Inc. v. United States, Fed. Cir. No. 21-1726 (Universal Steel), it is hereby

       ORDERED that the defendants’ motion is granted, and that the proceeding is stayed pending

final decision in Universal Steel; and it is further

       ORDERED that within 30 days following issuance of the mandate in Universal Steel, the

parties shall file a status report informing the Court of their positions regarding how the case should

proceed.



                                                              _______________________
                                                                       JUDGE

Dated: ____________, 2021
      New York, NY
               IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE CLAIRE R. KELLY, JUDGE
               THE HONORABLE GARY S. KATZMANN, JUDGE
               THE HONORABLE JANE A. RESTANI, SENIOR JUDGE

ME GLOBAL, INC.,                                    )
                                                    )
                                   Plaintiff,       )
                                                    )
                v.                                  )                Court No. 20-00130
                                                    )
UNITED STATES; DONALD J. TRUMP, President of the )
United States; ROBERT E. LIGHTHIZER, United States  )
Trade Representative; WILBUR L. ROSS JR., Secretary )
of Commerce; MARK A. MORGAN, Acting Commissioner,)
United States Customs and Border Protection,        )
                                                    )
                                   Defendants.      )

     DEFENDANT’S CONSENT MOTION TO CONTINUE STAY OF PROCEEDINGS

       Defendants respectfully requests that the Court continue the stay of proceedings in this

matter pending a final decision by the Court of Appeals for the Federal Circuit in Universal Steel

Products, Inc. v. United States, Fed. Cir. No. 21-1726 (Universal Steel). We have conferred

regarding with request with counsel for plaintiff ME Global, Inc. (ME Global), which consents to

the motion.

       A continued stay is appropriate because, although ME Global’s Counts I and II in this matter

overlap with claims that were before the Court in Thyssenkrupp Materials NA Inc., et al. v. United

States, Ct. Int’l Trade No. 20-00093, ME Global’s Count III asserts an Administrative Procedures

Act (APA) claim corresponding to matters raised in Universal Steel. A continued stay would thus

avoid the need for potentially unnecessary litigation regarding that Count.

       This Court has broad discretion to stay its own proceedings. See Georgetown Steel Co.,

LLC v. United States, 259 F. Supp. 2d 1344 (Ct. Int’l Trade 2003). Indeed, “the power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the causes
on its docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v.

North Am. Co., 299 U.S. 248, 254 (1936). Moreover, “[i]n the exercise of a sound discretion [the

court] may hold one lawsuit in abeyance to abide the outcome of another, especially where the

parties and the issues are the same.” Am. Life Ins. Co. v. Reese, 300 U.S. 203, 216 (1937). In doing

so, the Court will weigh competing interests and maintain a balance between the interests of the

plaintiff, the defendant, non-parties or the public, and the Court itself. See Georgetown Steel, 259

F. Supp. 2d at 1346.

       Thus, for example, this Court has recognized that a stay is appropriate where it “will

promote the interests of judicial economy and conserve the resources of the parties as well as the

court.” Union Steel Mfg. Co. v. United States, 896 F. Supp. 2d 1330, 1336 (Ct. Int’l Trade 2013).

The Court likewise has long recognized the propriety of staying cases that have similar legal issues.

See, e.g., An Giang Agric. and Food Imp. Export Co. v. United States, 350 F. Supp. 2d 1162, 1163-

64 (Ct. Int’l Trade 2004).

       Here, it is in both the parties’ and the Court’s interest, as well as the broader interests of

judicial economy and efficiency to stay these proceedings pending resolution of Universal Steel.

Because of the overlap in issues between the two cases, the ruling in Universal Steel is likely to

have an impact on this case. Staying this case will therefore obviate the need for potentially

unnecessary briefing and expenditure of judicial and party resources, when the issues are likely to

be clarified by the Federal Circuit’s decision in Universal Steel.

       Accordingly, we respectfully request that the Court stay proceedings in this matter pending a

final decision by the Federal Circuit in Universal Steel, signified by the Federal Circuit’s issuance

of its mandate in that case. A proposed order continuing the stay in this case is attached.




                                                    3
                    Respectfully submitted,

                    BRIAN M. BOYNTON
                    Acting Assistant Attorney General

                    JEANNE E. DAVIDSON
                    Director

                    /s/Tara K. Hogan
                    TARA K. HOGAN
                    Assistant Director

                    /s/ Joshua E. Kurland
                    JOSHUA E. KURLAND
                    ANN C. MOTTO
                    Trial Attorneys
                    Department of Justice
                    Civil Division
                    Commercial Litigation Branch
                    P.O. Box 480, Ben Franklin Station
                    Washington, D.C. 20044
                    Tel.: (202) 616-0477
                    Fax: (202) 353-0461
                    Email: Joshua.E.Kurland@usdoj.gov

June 14, 2021       Attorneys for Defendants




                4
